303 F.2d 784
UNITED STATES of America, Appellee,v.John Douglas WILES, Appellant.
No. 8568.
United States Court of Appeals Fourth Circuit.
Argued May 30, 1962.Decided June 5, 1962.

Appeal from the United States District Court for the Southern District of West Virginia, at Huntington; Harry E. Watkins, Judge.
Herbert A. Wallace, Asheville, N.C.  (Court-assigned counsel), for appellant.
Frank Eaton, Asst. U.S. Atty.  (Harry G. Camper, Jr., U.S. Atty., on brief), for appellee.
Before BRYAN and BELL, Circuit Judges, and BARKSDALE, District Judge.
PER CURIAM.


1
The judgment of the District Court is affirmed on the opinion of the District Judge, 198 F. Supp. 177 (September 30, 1961).


2
Affirmed.